Title: To George Washington from John Hancock, 21 August 1777
From: Hancock, John
To: Washington, George

 

Sir,
Philada August 21st 1777.

Upon the Resignation of Mr Philips as Commissary of Hydes, the Congress have been pleased to appoint Mr George Ewing in his Place, who is ordered to carry into Execution the Plan you have proposed; which I make no Doubt he will do with Application and Success.
Your Favour of yesterday I had the Honour of receiving with the Inclosures from General Schuyler, and am extremely pleased to hear that our Affairs in that Quarter wear so favourable an Aspect.
The enclosed Resolve to relieve the New York Militia, who at present garrison the Forts on Hudson’s River, and to garrison them with a like Number of the New Jersey Militia, in Order that the former may be employed in defending their own State against the Attack of our Enemies, I must beg you will carry into Execution in the Manner therein pointed out.
The enclosed Letter I have just received by Express from Virginia, who informs that the Fleet was seen last Thursday standing in for their Capes. I enclose you also a Copy of Colo. Nelson’s Letter to Colonel Harrison. I have the Honour to be with the greatest Respect Sir your most obed. and very hble Servant

John Hancock Presidt


Col. Harrison desires me to present his Complimts to your Excellency, & begs you will order Robin Randolph to Camp—(Col. H. has his reasons).

